                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                CEDAR RAPIDS DIVISION


BRYCE YAKISH,                   )              CASE NO. C19-0120-KEM
                                )
          Plaintiff,            )
                                )
    vs.                         )
                                )
ROBERT SMITH and STATE OF IOWA, )              JOINT STIPULATION FOR DISMISSAL
                                )
          Defendant.            )
                                )


          COME NOW the parties, by counsel, and having resolved this case, stipulate to

the dismissal of this action with prejudice.


By: /s/ Martin A. Diaz                          By: Nicholas E. Siefert
Martin A. Diaz (AT0002000)                      Nicholas E. Siefert (AT0012993)
1570 Shady Ct NW                                Iowa Attorney General’s Office
Swisher, IA 52338                               Hoover State Office Building
Telephone: (319) 339-4350                       Des Moines, IA 50319
Fax: (319) 339-4426                             Telephone: (515) 281-6665
marty@martindiazlawfirm.com                     Fax: (319) 291-4902
                                                 nick.siefert@iowa.gov
By: /s/ M. Victoria Cole
M. Victoria Cole (AT0001678)                     ATTORNEY FOR DEFENDANTS
2310 Johnson Avenue, NW
Cedar Rapids, IA 52405
Telephone: (319) 261-2600
Fax: (319) 826-1281
victoria@attyvictoriacole.com

ATTORNEYS FOR PLAINTIFF                         Dated: March 19, 2021




      Case 1:19-cv-00120-CJW-KEM Document 27 Filed 03/19/21 Page 1 of 1
